           Case 3:20-cv-00412-LPR Document 3 Filed 12/22/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GARY LEON WEBSTER                                                                     PLAINTIFF
ADC #114018

v.                                 Case No. 3:20-cv-00412-LPR

ST. BERNARDS HOSPITAL                                                               DEFENDANT

                                               ORDER

        Plaintiff Gary Leon Webster is incarcerated at the Tucker Unit of the Arkansas Department

of Corrections. He filed a pro se complaint on December 21, 2020, along with a Motion for Leave

to Proceed In Forma Pauperis (“IFP”). (Docs. 1, 2). Mr. Webster’s IFP Motion (Doc. 1) is

DENIED based on his litigation history and his Complaint (Doc. 2) is DISMISSED without

prejudice for failure to pay the filing fee.

        Mr. Webster is suing St. Bernards Hospital. (Doc. 2 at 1). He alleges that “St. Bernards’

Hospital . . . exiled the complainant from the State of Arkansas . . . and exposed [him] to extreme

danger.” (Id. at 4). He claims his exile is prohibited by the Constitution of the State of Arkansas.

(Id. at 5). He also claims such cruel and unusual punishment is unconstitutional. (Id.). Mr.

Webster seeks compensatory and punitive damages. (Id.).

        The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Prior to filing this lawsuit on December 21, 2020, Mr. Webster filed at least three actions that were

dismissed for failing to state a claim upon which relief may be granted. See Webster v. Does,
             Case 3:20-cv-00412-LPR Document 3 Filed 12/22/20 Page 2 of 3




3:19-CV-59-DPM (E.D. Ark.); Webster v. Pigg, 3:19-CV-60-DPM (E.D. Ark.); and Webster v.

Day Inn Motels, Inc., et al., 3:19-CV-78-DPM (E.D. Ark.).

        A plaintiff with “three strikes” may proceed in forma pauperis only if he falls under the

“imminent danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that

three strikers should be granted permission to proceed in forma pauperis if they are “under

imminent danger of serious physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir.

1998) (explaining that the exception applies only if the prisoner is in imminent danger “at the time

of filing” and that “[a]llegations that the prisoner has faced imminent danger in the past are

insufficient”).

        For Mr. Webster to be able to proceed in forma pauperis in this case, he must establish that

he was in imminent danger of serious physical injury at the time he filed his Complaint. See

Ashley, 147 F.3d at 717. Mr. Webster alleges extreme danger arising from his purported exile

from Arkansas. (Doc. 2 at 4). But Mr. Webster never says what this “extreme danger” was or is;

moreover, at the time he filed his Complaint, Mr. Webster was in the Tucker Unit of the Arkansas

Department of Corrections. (Id. at 1). This suggests he was not “exiled” from Arkansas. Mr.

Webster’s pleadings do not indicate he was in imminent danger at the Tucker Unit at the time he

filed his Complaint.

        In short, the imminent danger exception does not apply. Ashley, 147 F.3d at 717. This

case will be dismissed due to Mr. Webster’s failure to pay the filing fee. Mr. Webster will have

thirty (30) days to reopen this case by paying the $402 filing fee in full.

        IT IS THEREFORE ORDERED that:

        1.        Mr. Webster’s Motion to Proceed In Forma Pauperis (Doc. 1) is denied.

        2.        Mr. Webster’s Complaint (Doc. 2) is dismissed without prejudice.



                                                  2
            Case 3:20-cv-00412-LPR Document 3 Filed 12/22/20 Page 3 of 3




       3.      Mr. Webster has thirty (30) days from the date of this order in which to reopen this

case by paying the $402 filing fee in full.

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.

       DATED this 22nd day of December 2020.



                                                     _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE




                                                3
